Citation Nr: 0947491	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder with recurrent disc rupture, L4-L5.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities to include as secondary 
to a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Subsequently the case was transferred to 
the RO in Waco, Texas. 

The Veteran testified before the undersigned at a Board 
hearing held at the RO in November 2006.

The Board remanded the case in April 2007 for further 
development and adjudicative action also reopening the 
Veteran's claim for entitlement to service connection for a 
lower back disorder in the same decision.  As all development 
required by the remand has been accomplished, the case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence indicates that it is more likely than not 
that the Veteran's lower back disorder with recurrent disc 
rupture, L4-L5, is related to active service.

2.  The evidence indicates that it is more likely than not 
the Veteran's peripheral neuropathy of the lower extremities 
is secondary to his service related back disorder.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, a low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for peripheral neuropathy of the lower extremities 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records indicate that the 
Veteran had a lifting injury during May 1974 with back pain.  
He testified to several incidents of back pain in service and 
off and on back pain in the years after service.  He reported 
that he had self medicated for some years after service.

The Veteran's file was reviewed by a VA examiner during 
January 2009 in order to determine the etiology of the 
Veteran's lower back condition.  The VA examiner indicated 
that the Veteran's in-service injury resulted in his 
subsequent 2-level disc incompetency of the lower lumbar 
spine.  The examiner further indicated that it was well 
documented in orthopedic literature that heavy lifting could 
result in annular tears in the lumbar regions discs and that 
this would eventually result in herniation of the nucleus 
pulposus.  

The Veteran was afforded a VA neurological examination during 
September 2009.  The examiner indicated that the Veteran 
continued to have lower extremity peripheral neuropathy 
secondary to the adhesions of the lumbar nerves.  The 
examiner further opined that the Veteran's peripheral 
neuropathy is secondary to his disc injury which occurred 
during active service.

To summarize, the Board finds that the objective medical 
evidence indicates that it is more likely than not that the 
Veteran's lower back disorder is related to an in-service 
back injury and peripheral neuropathy of the lower 
extremities is secondary to his lower back disorder.  Thus, 
service connection for both conditions is granted.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a lower back disorder 
with recurrent disc rupture, L4-L5, is granted.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as secondary to a back 
disorder, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


